DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected claims are allowable. The restriction requirement, as set forth in the Office action mailed on 2/4/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 42, 43, and 58-61, are no longer withdrawn from consideration because the claim(s) are within the scope of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 42, the words “gold core of the AUNP and and wherein” have been replaced with the words --gold core of the AUNP and wherein--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not fairly suggest or render obvious a nanoparticle (NP) comprising a metallic core associated with two active NP layers wherein the first NP layer comprises a crRNA with a 3’ end and a 5’ end, wherein the 3’ end is conjugated to a spacer with a thiol modification, and the 5’ end is conjugated to a nuclease to form a crRNA-nuclease ribonucleoprotein (RNP) complex, wherein the thiol modification is covalently linked to the surface of the metallic NP core and wherein the crRNA-nuclease RNP complex binds a target PAM-site within human (h) chromosome (chr) 11 at positions 67681215-67741765, 67691162-67691186; 67723825- 67723849; 67805337-67845629; 67812349-67812375, 67812443-67812469; 67839126- 67839150; or 67895738-67941098 or hchr3 at positions 46373915-46373939 and results in cutting of the DNA at the PAM of the PAM-site; and wherein the second NP layer comprises a donor template comprising a therapeutic gene and homology-directed repair templates; and wherein the second NP layer is farther from the surface of the metallic core than the first NP layer; or a method of genetically modifying a cell through homology-directed repair (HDR) within a genomic safe harbor loci wherein the method comprises: contacting the cell with a gold nanoparticle (AUNP) comprising at least two active layers wherein the first layer comprises a crRNA with a 3’ end and a 5’ end, wherein the 3’ end is conjugated to a spacer with a thiol modification, and the 5’ end is conjugated to a nuclease to form a _ crRNA-nuclease ribonucleoprotein (RNP) complex, and wherein the thiol modification is covalently linked to the surface of a gold core of the AUNP and wherein the second layer comprises a donor template comprising a therapeutic gene and HDR templates and wherein the second layer is farther from the surface of the gold core than the first layer and wherein the crRNA-nuclease RNP complex binds a PAM-site within human (h) chromosome (chr) 11 at positions 67681215-67741765, 67691162-67691186, 67723825-67723849, 67805337-67845629, 67812349-67812375, 67812443-67812469, 67839126-67839150, or 67895738-67941098 or hchr3 at positions 46373915-46373939 and results in cutting of the DNA at the PAM of the PAM-site thereby genetically modifying the cell through HDR within the genomic safe harbor loci.
	Additionally, the claims are not directed to any specific therapeutic treatment, but rather genetic modification in a cell which would result from introduction of the instantly recited CRISPR elements.  Figures 7A-7D depict the recited configuration of structural elements which is not taught in the prior art. Figures 21A-21J demonstrate AuNP-treated cells engrafted better than mock-treated cells and displayed higher levels of CD45+ than mock cells.  Figure 22 demonstrates detectable gene editing with fully-loaded AuNPs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635